BARNES, Presiding Judge,
concurring specially and in the judg-
ment only.
I concur fully with the majority that the evidence in this case clearly and convincingly supports the juvenile court judge’s decision to terminate the parental rights of J. E.’s mother. However, I do not believe we need to reach the issue of whether to overrule or disapprove the whole-court decision in In the Interest ofJ. K., 278 Ga. App. 564 (629 SE2d 529) (2006). I therefore concur in the majority opinion, but in judgment only.